—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (LaTorella, J.), dated July 12, 2000, which granted the motion of the defendants Archdioceses of New York and Pius 12 Residential Services — Chester Campus Program for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The infant plaintiff, Israel O’Neal, was a resident in a nonsecure facility for youths found in need of supervision by the Family Court which was operated by the Archdioceses of New York and Pius 12 Residential Services — Chester Campus Program (hereinafter collectively the respondents). One evening, while O’Neal was waiting with other residents in the cafeteria to obtain items from the bookstore, his roommate, the defendant William Cook, punched him in the face, breaking his jaw. At the time, there were three staff members in the cafeteria supervising 15 to 19 residents, and staff members immediately separated O’Neal and Cook.
The respondents were under a duty to provide adequate supervision to the youths placed in their care to protect them from foreseeable injuries proximately caused by the acts of fellow residents of the facility (see generally, Mirand v City of New York, 84 NY2d 44; Convey v City of Rye School Dist., 271 AD2d 154, 159-160). The respondents, however, are not insurers of the safety of the residents and cannot be expected to continuously control all their actions. Therefore, to prevail, the plaintiffs must establish that the respondents had sufficiently specific knowledge or notice of the dangerous conduct which caused the injury (see, Mirand v City of New York, supra).
The respondents established prima facie that Cook’s action was impulsive and could not reasonably have been anticipated, particularly since O’Neal acknowledged in his deposition testimony that he had not had any previous confrontations with Cook. Moreover, the incident occurred in so short a time span that any lack of supervision was not the proximate cause of the injury (see, Convey v City of Rye School Dist., supra, at 160). The plaintiffs failed to present evidence sufficient to raise a triable issue of fact with respect to the respondents’ liability. *758Thus, the Supreme Court correctly granted the respondents’ motion for summary judgment. O’Brien, J. P., Krausman and Schmidt, JJ., concur.